Citation Nr: 0617794	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for a disability of the 
right leg, right hip, and right foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served in the National Guard between 1972 and 
1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.  


FINDINGS OF FACT

1.  The evidence of record fails to connect the veteran's 
back disability with an incident while on active duty for 
training (ACDUTRA) or inactive duty training.

2.  The evidence of record fails to connect the veteran's 
disability of the right hip, leg, and foot with an incident 
while on ACDUTRA or inactive duty training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The criteria for service connection for a disability of 
the right hip, leg, and foot are not met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131.  Service connection may 
also be granted for disability due to disease or injury 
incurred or aggravated while performing ACDUTRA, or for 
disability due to injury incurred or aggravated during 
inactive duty training.  38 U.S.C.A. § 101(24).

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b). Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service. 38 C.F.R. § 3.303(d).

The veteran asserts that he injured his back, right hip, 
right leg, and right foot while training with the Alabama 
National Guard.

The medical evidence (including a VA examination and an MRI) 
reflects that the veteran currently has degenerative disc 
disease in his back and has sciatic pain which radiates 
throughout his right lower extremity.  However, the veteran's 
claims file is void of a medical opinion of record which 
links any of these disabilities with any event while he was 
on ACDUTRA or inactive duty training. 

National Guard records indicate that the veteran was involved 
in an altercation in June 1981 in his barracks, but it 
appears that he suffered only arm and facial injuries.  No 
back or leg injury was mentioned.

The veteran asserted at a VA examination in April 2002 that 
he had had several car wrecks and falls while in the 
military, but the veteran's personnel and service medical 
records fail to describe any of these incidents.  While 
private medical records show an extensive history of back 
injuries (including falls and motor vehicle accidents) and 
treatment for both back and right leg pain, there is no 
indication that any of these accidents occurred during 
training.

At a VA examination in January 2006, the examiner noted that 
an MRI taken in May 1995 showed a bulging disc.  However, 
there is no indication in this medical opinion or in any 
other medical opinion to suggest that the bulging disc was 
the result of ACDUTRA or inactive duty training. 

As such, evidence has not been presented to warrant service 
connection in this case, and the veteran's claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous 
letters, and the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
service medical records and service personnel records.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for a lower back condition is denied.

Service connection for a disability of the right leg, right 
hip, and right foot is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


